DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered.
Regarding to claim 1, the amendment overcomes the current rejections. Therefore, the 35 U.S.C 103 rejection of claim 1 is hereby withdrawn.
The 35 U.S.C 103 rejections of claims 2-8 are hereby withdrawn due to dependency of claim 1.  
Regarding to claims 9-19, the applicant does not argue the 35 U.S.C 103 rejection.  And the applicant does not amend claims 9-19. Therefore, the Examiner maintains the 35 U.S.C 103 rejection of claims 9-19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20040233222 A1) and in view of Schoelkopf (US 20030103670 A1).
Regarding to claim 9 (Previously presented), Lee discloses an apparatus for rendering images from 3-D scene data ([0041]: 3D display system; Fig. 1; [0042]: 3D displays; [0043]: display window; [0045]: a 3D display system generally displays at least two kinds of objects), comprising; 
a non-transitory memory (Fig. 11; [0099]: software program is stored on a hard drive, flash memory, memory stick, optical storage medium, or other data storage devices); 
one or more processors collectively configured to perform a process comprising displaying a 2-D image produced from a 3-D scene by a renderer (Fig. 11; [0099]: the CPU of an appropriate data processor read the program and 3D data; CPU executes and display 3D scene in a 3D display system; Fig. 12; Fig. 17; [0103); 
mapping the identified pixel to an object in the 3-D scene that provides a visible surface for the identified pixel ([0069]: map and blend all pixels with gray, so that the modified parts are de-emphasized, and the parts within the hole 601 are emphasized; Fig. 15; [0105]: adjust the depth of the Zoom Point as a user moves a 3D object towards it; map zoom point to a 3D object; Fig. 17; [0106]: the magnification of the 3D data set around the Zoom Point begins, and with reference to FIG. 17), 
determining a depth of the object from a current viewpoint (Fig. 15; [0105]: determine and adjust the depth of the Zoom Point as a user moves a 3D object towards it), and 
adjusting a focus of pixels in the 2-D image based on relative depths of respective visible surfaces for those pixels of the 2-D image and the depth of the object providing the visible surface for the identified pixel (Fig. 1; [0042]: adjust and allow comfortable focus of the eyes; Fig. 12; [0103]: the Zoom Point is a focus of pixels and is selected; Fig. 15; [0105]: adjust the depth of the Zoom Point as a user moves a 3D object towards it) and the depth of the object providing the visible surface for the identified pixel ([0027]: move the box together with its contents toward the center of the field of view; Fig. 15; [0105]: adjust the depth of the Zoom Point to view an object; Fig. 16; Fig. 17; [0106]: a zoom slider can display an amount of magnification, which in these figures is displayed behind the virtual pen, but nonetheless, partially visible). 
Lee fails to explicitly disclose accepting interaction with the 2-D image, the interaction indicating a pixel of the 2-D image.
In same field of endeavor, Schoelkopf teaches:
accepting interaction with the 2-D image, the interaction indicating a pixel of the 2-D image ([0006]: when a cursor passes over a linked graphical icon, the icon displays itself differently in such a way as to draw the attention of the viewer; [0008]: the interactive image would then respond by changing the displayed image; [0076]: place a cursor over the desired pixel location and then selects that location; [0098]: when the screen cursor is placed at location (x,y) in a displayed image of the depicted scene, the representative image assigned to the corresponding pixel location in the index image is displayed to the viewer; [0148]: a 2-dimensional xy coordinate to a representative image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include accepting interaction with the 2-D image, the interaction indicating a pixel of the 2-D image as taught by Schoelkopf. The motivation for doing so would have been to cause the displayed image to change with regard to a desired effect such as exposure, focus and color; to display the representative image having the best exposure or focus as taught by Schoelkopf in paragraphs [0002] and [0070].

Regarding to claim 13 (Previously presented), Lee in view of Schoelkopf discloses the apparatus for rendering images from 3-D scene data of claim 9, wherein the adjusting of the focus further comprises adjusting the focus of pixels of the 2-D image based on a depth of field setting (Lee; [0040]: display of two-dimensional, 2D, data; Fig. 1; [0042]: the preferred central depth; [0043]: adjust focus and cause an object at this depth to be most comfortably examined; [0069]: the colors of images at all apparent depths are modified by it to thus highlight the hole. Such color modification may, for example, comprise blending all pixels with gray, so that the modified parts are de-emphasized, and the parts within the hole 601 are emphasized; Fig. 12; [0103]: Zoom Point; Fig. 14-Fig. 15; [0104-0105]). 

Regarding to claim 15 (Previously presented), Lee in view of Schoelkopf discloses the apparatus for rendering images from 3-D scene data of claim 9, wherein the process further comprises hiding the autofocus reticle responsive to an input setting an infinite depth of field (Lee; [0082]: hide objects; Fig. 8; [0084]: shallow depth of field is the minimum allowed value for the zoom factor to the left end of the slider 810; infinite depth of field is the maximum allowed value to the right end of the slider 811; Fig. 15-17; [0105-0106]: adjust the depth of the Zoom Point as illustrated in Fig. 15,  Fig. 16, and Fig. 17). 

Regarding to claim 17 (Original), Lee discloses a non-transitory machine readable medium ([0041]: 3D display system; Fig. 1; [0042]: 3D displays; [0043]: display window; [0045]: a 3D display system generally displays at least two kinds of objects; Fig. 11; [0099]: software program is stored on a hard drive, flash memory, memory stick, optical storage medium, or other data storage devices) comprising machine executable code and data for a plugin to a 3-D modeling program, the plugin ([0077]: pseudocode;  [0010]: each model have a bounding box that acts within the code; Fig. 11; [0099]: software program is stored on a hard drive, flash memory, memory stick, optical storage medium, or other data storage devices) comprising a user interface ([0041]: allow for three-dimensional interactivity with the display; the computer monitors the status of at least one control input, i.e. interface, such as, e.g., a button; [0057]: a voice interface is a different user interface; [0100]: an Input Data Access Module 1101 accepts user inputs via a user interface) comprising controls accepting image-plane selection of autofocus and autoexposure, both concurrently as a single linked position, and separately as separately selectable positions (Fig. 12; [0103]: automatically select a Zoom Point; Fig. 15; [0104-0105]: once the Zoom Point coincides with the aneurysm, a user can press a button on the zoom slider to do selection; a user needs to refine the selection of Zoom Point; Fig. 12; Fig. 15; Fig. 16; Fig. 17; Fig. 18; [0106-0107]).
Lee implicitly discloses autoexposure (Fig. 12; Fig. 15; Fig. 16; Fig. 17; Fig. 18; [0105-0107]).
However, Lee fails to explicitly disclose autoexposure.
In same filed of endeavor, Schoelkopf teaches:
autoexposure ([0070]: select the best exposure; provides the best exposure level in connection with that location);
 selection of autofocus and autoexposure, both concurrently as a single linked position, and separately as separately selectable positions ([0070]: select the best exposure or focus; determine and select the best exposure level or focus setting in connection with a particular pixel location; provides the best exposure level in connection with that location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include autoexposure; selection of autofocus and autoexposure, both concurrently as a single linked position, and separately as separately selectable positions as taught by Schoelkopf. The motivation for doing so would have been to cause the displayed image to change with regard to a desired effect such as exposure, focus and color; to display the representative image having the best exposure or focus as taught by Schoelkopf in paragraphs [0002] and [0070].

Regarding to claim 18 (Original), Lee in view of Schoelkopf discloses the non-transitory machine readable medium comprising machine executable code and data for a plugin to a 3-D modeling program of claim 17, wherein the user interface is separate from a user interface to the 3-D modeling program (Lee; [0041]: allow for three-dimensional interactivity with the display; the computer monitors the status of at least one control input, i.e. interface, such as, e.g., a button; [0057]: a voice interface is a different user interface; [0100]: an Input Data Access Module 1101 accepts user inputs via a user interface).

Regarding to claim 19 (Original), Lee in view of Schoelkopf discloses the non-transitory machine readable medium comprising machine executable code and data for a plugin to a 3-D modeling program of claim 17, wherein the user interface for the plugin provides 3-D navigation capability in a 3-D scene generated by the 3-D modelling program (Lee; [0012]: scaling, navigating, observing and zooming such 2D and 3D images and models; [0100]: the Model Zoom Point Selection Module 1103 receives inputs from the Input Data Access Module 1101 and the Magnification Region Generation Module regarding what models are currently located in the Magnification Region; Figs. 15-17; [0105]-[0106]).

Claims 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20040233222 A1) in view of Schoelkopf (US 20030103670 A1), and further in view of Tsai (US 20120120277 A1).
Regarding to claim 14 (Previously presented), Lee in view of Schoelkopf discloses the apparatus for rendering images from 3-D scene data of claim 9, 
Lee in view of Schoelkopf fails to explicitly disclose wherein the process further comprises providing an autoexposure reticle, and accepting separate inputs for independently positioning each of the autoexposure and autofocus reticles.
In same filed of endeavor, Tsai teaches:
 wherein the process further comprises providing an autoexposure reticle, and accepting separate inputs for independently positioning each of the autoexposure and autofocus reticles (Tsai; [0005]: automatically selects a region of the display to focus; [0006]: use an automatic exposure mechanism to automatically control the exposure; [0011]: both autofocus and autoexposure use the same regions of interest; Fig. 1; [0021]: the user’s different inputs by tapping each region of interest 106, 108 to select a predefined area centered on the point of the tap; [0023]: the image capture parameters are automatically adjusted based on at least two of the selected regions of interest, i.e. multiple inputs; [0025]: setting image acquisition parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Schoelkopf to include wherein the process further comprises providing an autoexposure reticle, and accepting separate inputs for independently positioning each of the autoexposure and autofocus reticles as taught by Tsai. The motivation for doing so would have been to render and display still images or video of the scene; to adjust the exposure of the image based on the selected regions of interest 420 as taught by Tsai in Fig. 4, paragraphs [0041], and [0055-0056].

Regarding to claim 16 (Previously presented), Lee in view of Schoelkopf discloses the apparatus for rendering images from 3-D scene data of claim 9, further comprising responsive to setting a finite depth of field, making the autofocus reticle visible at the last-visible position (Lee; Fig. 14-18; [0104-0107]). 
Lee in view of Schoelkopf fails to explicitly disclose storing a last-visible position of the autofocus reticle.
In same filed of endeavor, Tsai teaches storing a last-visible position of the autofocus reticle (Tsai; Fig. 1; [0021]: tapping the screen with a stylus; [0035]: optical images are stored in memory; [0060]: restores the saved settings, i.e. including position of reticle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Schoelkopf to include storing a last-visible position of the autofocus reticle as taught by Tsai. The motivation for doing so would have been to render and display still images or video of the scene; to adjust the exposure of the image based on the selected regions of interest 420 as taught by Tsai in Fig. 4, paragraphs [0041], and [0055-0056].

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20040233222 A1) in view of Schoelkopf (US 20030103670 A1), and further in view of Gannon (US 20050041044 A1).
Regarding to claim 10 (Original), Lee in view of Schoelkopf discloses the apparatus for rendering images from 3-D scene data of claim 9 (same as rejected in claim 9), 
Lee in view of Schoelkopf fails to explicitly disclose further comprising displaying an autofocus reticle on the 2-D image.
In same field of endeavor, Gannon teaches further comprising displaying an autofocus reticle on the 2-D image (Fig. 4; [0030]: place the cursor symbol 222 over a point of interest and automatically selects it as the zoom point 402).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Schoelkopf to include further comprising displaying an autofocus reticle on the 2-D image as taught by Gannon. The motivation for doing so would have been to place the cursor symbol 222 over a point of interest and automatically selects it as the zoom point 402 as taught by Gannon in Fig. 4 and paragraph [0030].

Regarding to claim 11 (Original), Lee in view of Schoelkopf and Gannon discloses the apparatus for rendering images from 3-D scene data of claim 10, wherein accepting interaction with the 2-D image comprises accepting interaction with the autofocus reticle, the interaction indicating movement of the autofocus reticle within the 2-D image, allowing different pixels of the 2-D image to be selected for autofocus (Gannon; Fig. 4; [0030]: place the cursor symbol 222 over a point of interest and automatically selects it as the zoom point 402). 

Regarding to claim 12 (Original), Lee in view of Schoelkopf and Gannon discloses the apparatus for rendering images from 3-D scene data of claim 9, further comprising identifying a pixel of the 2-D image currently overlapped by the autofocus reticle (Gannon; Fig. 4; [0030]: place the cursor symbol 222 over a point of interest and automatically selects it as the zoom point 402).

Allowable Subject Matter
Claims 1-8 and 20 are allowed.
 
The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole.
Claims 2-8 and 20 are allowed due to dependency of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616